Citation Nr: 1410354	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an additional compensation dependents benefits allowance for J., as the spouse of the Veteran.

2.  Entitlement to an additional compensation dependents benefits allowance for L.C., as the spouse of the Veteran, to include the propriety of discontinuance of dependents benefits for L.C. from January 1, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active duty from December 1983 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This matter was previously before the Board in October 2012 when the Board denied the Veteran's claim for an additional compensation dependents benefits allowance for J. as a spouse.  The Veteran appealed that portion of the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2013, the Court vacated the part of the October 2012 Board decision which denied the Veteran's claim and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (JMR).  The Veteran's claim has returned to the Board.  

In October 2012, the Board also remanded the Veteran's claim to establish service connection for diabetes mellitus, type II, for further evidentiary development.  Although additional development concerning that matter has been undertaken, the claim has been neither readjudicated by the RO or VA Appeals Management Center (AMC) nor returned to the Board.  Accordingly, that issue is not properly before the Board at this time and will be addressed in a separate decision.  

As noted by the Board in the October 2012 decision, the issues of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shoulder disability and right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although these issues were referred to the AOJ in the Board's October 2012 decision, it appears no actions have been taken by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are, again, referred to the AOJ for appropriate action.  (See December 2011 report of general information.) 

Characterization of the issues on appeal

By the October 2012 decision, the Board denied the Veteran's claim of entitlement to an additional compensation dependents benefits allowance for J., as the spouse of the Veteran.  In the September 2013 JMR, the parties agreed that vacatur and remand of this portion of the Board's decision was warranted because, in light of the Board's finding that the Veteran was not entitled to an additional compensation dependents benefits allowance for J. as the spouse of the Veteran because L.C. remained his spouse, the matter of propriety of the January 1, 2007 discontinuance of additional dependents compensation benefits for L.C. as a spouse must be addressed.  

Because the issue of the propriety of the January 1, 2007 discontinuance of dependents compensation benefits for L.C. as the spouse of the Veteran has not been developed or adjudicated in the first instance by the AOJ, the Board asserting jurisdiction over this matter in the first instance violates the Court's holdings in Bernard v. Brown, 4 Vet. App. 384, 394 (1993), and Godfrey v. Brown, 7 Vet. App. 398 (1995), that the Board does not have jurisdiction of an issue not yet adjudicated by the RO, and Archbold v. Brown, 9 Vet. App. 124, 130 (1996), that, pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA. 

The issue of entitlement to an additional compensation dependents benefits allowance for L.C., as the spouse of the Veteran, to include the propriety of discontinuance of dependents benefits for L.C. from January 1, 2007, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In VA correspondence dated in 1998, 1999, 2000, 2001, 2002, 2003, and 2005, the Veteran was notified that he was being paid additional compensation for having a spouse.  

2.  In correspondence and VA forms dated in 2000 and 2001, the Veteran referred to L.C. as his spouse. 

3.  In December 2003, the Veteran informed VA that L.C. was his common law wife. 

4.  A July 2004 VA field examiner found that L.C. was the Veteran's common law wife. 

5.  The competent and credible evidence of record reflects that from approximately 1997 through 2006, the Veteran and L.C. held themselves out publically to be spouses, cohabitated, intended to be married to one another, and received benefits as spouses; thus, they were married under common law in South Carolina.

6.  In December 2006, the Veteran informed VA that he would like L.C. removed from his award because their marriage was not working.  

7.  In a December 2007 letter, VA informed the Veteran that L.C. had been removed from his award of dependent benefits, effective from January 1, 2007.  

8.  There has been no demonstration by competent State or County legal documentation, nor competent and credible lay evidence of record, that the Veteran is divorced from L.C. 


CONCLUSION OF LAW

The criteria for an additional compensation dependency allowance for J., as the spouse of the Veteran, have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§, 3.204, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326. 

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004). 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  38 C.F.R. § 3.103 (2013).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2011 Board hearing, the conducting VLJ fully stated the matters on appeal, to include the issue decided herein.  The Veteran was assisted at the hearing by a representative of the American Legion, who, along with the VLJ, asked questions to ascertain the extent of any potential pertinent outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for additional compensation dependency allowance for J. as the spouse of the Veteran.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Dependency allowance for J.

The Veteran contends that he is married to J., and thus, entitled to have her recognized as his spouse for VA compensation purposes.  The Board finds, for reasons noted below, that the Veteran does not have a valid marriage to J. and she is not recognized as his spouse for VA compensation purposes.  Thus, the Veteran is not entitled to an additional dependency allowance for J.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is to defray the costs of supporting the veteran's dependents when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S. Code Cong. & Admin. News 1978, p. 3465.

In order to receive an additional payment for a spouse, sufficient proof of marriage to that individual is required.  38 C.F.R. §§ 3.204, 3.205 (2013). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1) (2013).

A veteran who is receiving compensation must notify the VA of any material change or expected change in his or her circumstances which would affect his or her entitlement to receive the benefit being paid.  Such notice must be furnished when the recipient's dependency status changes.  38 C.F.R. § 3.660(a) (2013); see also 38 C.F.R. § 3.652(a) (2013) (requiring individuals in receipt of VA benefits to certify that the eligibility factors which established entitlement to the benefit being paid continue to exist).

The Veteran married L.C. on January 5, 1995.  A marriage license is of record.  VA correspondence, dated in June 1995, informed the Veteran that he was entitled to monthly compensation for his service-connected disabilities and that he would be paid additional benefits for his spouse, L.C.  The Veteran was informed to notify the RO "right away if there is any change in the status of [his] dependents."

VA correspondence, dated in July 1998, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in November 1998, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in December 1998, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in March 1999, informed the Veteran that he was entitled to additional compensation for his spouse, L.C.  He was informed to "[l]et [VA] know right away if there is any change in the status of your dependents." 

VA correspondence, dated in December 1999, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

February 2000 correspondence from the Veteran's accredited representative to VA reflects that the Veteran desired that "his spouse", L.C. be appointed his custodian.

A March 2000 VA Form 21-4138 from the Veteran states "[p]lease appoint my spouse, [L.C.] as my custodian." 

An April 2000 VA Form 21-592 from the Veteran states that L.C. is his spouse.  (See block 13B).

VA correspondence to L.C. in August 2000 lists L.C. as the wife of the Veteran.  

VA correspondence, dated in December 2000, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

On a VA Form 21-686c, Declaration of Status of Dependents, dated in August 2001, the Veteran listed L.C. as his wife and noted a marriage date of March 1984.  It was noted that the Veteran's marital status was "married".  The Veteran stated that he and L.C. "have been married 1 time  - to each other."  

VA correspondence, dated in December 2001, informed the Veteran that he was entitled to additional compensation for his spouse, L.C.  He was informed to "[l]et [VA] know right away if there is any change in the status of your dependents."

An SSA disability information record, dated in June 2002, reflects that the Veteran was currently residing with his spouse.  

VA correspondence, dated in November 2002, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in April 2002, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence to L.C. in January 2003 lists L.C. as the wife of the Veteran.  

In September 2003, VA provided the Veteran with a VA Form 21-686c and requested that he provide evidence of his marital status.   

VA correspondence, dated in December 2003, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

The Veteran completed a VA Form 21-686c, which was received by VA in December 2003.  He stated that he had married L.C. in March 1984 and divorced her in April 1993.  He also stated that he had remarried her in January 1995 and divorced her in 1997.  (The Board notes that the Veteran had been receiving compensation for a spouse from 1997 to 2003 and as recently as 2001, he had specifically listed his marital status as "married".)  The Veteran also stated as follows:

At the time of the second divorce from [L.C.] we agreed to go-thru with the divorce.  After the divorce we still honored each other as spouses.  We reside together now and it is my wish that she remain my fiduciary.  We divorced mainly because it would allow our son, [D.C.] a chance to receive enough financial aid to go to college.  When the divorce was granted I call the VA in Columbia S.C. and stated I was divorced.  [L.C.] and I have lived together and we have taken care of each other since the divorce.  I wish her to retain her fiduciary status over my affairs and to be known as my common law wife.  DAV may visit our home to even check my will [and] none of this has been changed. 

The Board notes that despite the Veteran's contention that he had notified VA by phone that he was divorced, the claims file does not include a record of such a telephone conversation.  Moreover, from 1997 the Veteran had continued to allow VA to pay him additional compensation for L.C.  In addition, he referred to L.C. as his spouse in 2000 and 2001 VA forms and correspondence.  

Pursuant to the Veteran's above 2003 VA Form 21-686c, a field examination was conducted.  The record includes a report of a July 2004 home visit.  The interview record reflects that the Veteran stated that "even though they were divorced, they still lived as a married couple."  He noted that L.C.'s name was on all his life insurance and car insurance policies.  The interviewer stated that L.C.'s "attitude toward [the Veteran] appears to be a caring wife."  The report also refers to L.C. as the "spouse" and "common law wife".  A monthly income and source listed the "spouse income."

VA correspondence, dated in March 2005, informed the Veteran that he was being paid as a veteran with three dependents.  He was informed to "[l]et [VA] know right away if there is any change in the status of your dependents."

On December 14, 2006, the Veteran applied for a marriage license to marry J. in South Carolina.  

On December 22, 2006, VA received a VA Form 21-4138 from the Veteran.  He stated, "[a]s of 21 Dec 06 I would like to have [L.C.] removed from my award.  We were approved for common law husband and wife.  But [L.C.] and I have decided that we can't make this marriage work."  

The South Carolina marriage license reflects that the Veteran married J. on March [redacted], 2007.  

The Veteran submitted a VA Form 21-4138 in April 2007 in which he requested that [J.] be added as a dependent.

The Veteran submitted a VA Form 21-4138 in November 2007 in which he stated

This statement is in support of my dependency claim.  My former spouse [L.C.] and I last resided together in South Carolina in August 2005 . . . .  We purchased a home in  Augusta Ga.  With intentions of selling SC home. I also maintained the SC home.  In December 2006 [L.C.] committed a 2nd infraction against our marriage.  It was at this time I requested that she be removed from my award as a dependent.  We both agreed to move on with our lives after this being the third attempt.  After learning from the VA that I needed to divorce [L.C.] legally, I consulted with a South Carolina attorney and was advised to seek counsel from a Georgia attorney because that is the last place we lived together.  After consulting with the attorney in Augusta, GA. I was informed that there was no need for a divorce.  I even informed him about the dependent issue with the VA here and his response was the same. 

In correspondence dated in December 2007, VA informed the Veteran that per his request, it was removing L.C. from his award of benefits, but that he needed to provide a divorce decree showing that he was divorced in order to add J. and her children as dependents.  

The claims file includes correspondence from [L.C.] dated in July 2008.  She stated, in pertinent part:

[The Veteran] and I were married twice.  We were married on March [redacted], 1984 and again in January 1995.  Both marriages ended in divorce in [S.] County Family Court.  We resumed our relationship after the second divorce and were considered common law married by the VA in the state of South Carolina.  In August 2005, [the Veteran] and I a[sic] purchased a home at  . . ..  This is the last place that we lived together as a couple.  Our relationship ended in December 2006.  

In August 2008 correspondence, the Veteran stated that he had contacted an attorney who informed him that he did not need to obtain a divorce.   

In December 2008 correspondence, the Veteran stated that his marriage to J. is valid because "we submitted an application to the State of South Carolina to get married and after they search the records, 72 hours later it was founded that we both were free to marry."  The Board notes that if the Veteran had a common law marriage with L.C., it would be reasonable that there would be no record of it with the State of South Carolina.  Common law marriages, by their very nature, are marriages without a license or certificate issued by the state; thus, the Veteran's argument is not persuasive.

In a statement received by VA in April 2009, the Veteran stated that he and L.C. were "legally married and divorced in the state of South Carolina twice, therefore we cannot be common law married in the state of South Carolina.  In March 2007, the state of South Carolina approved marriage application for [the Veteran and J.] in [B, South Carolina, M. County].  The state of South Carolina did not find any impediment against our marriage; therefore we are legally married according to South Carolina statue."  The Board does not find it persuasive that the Veteran could not have a common law marriage with L.C. merely because he had previously had ceremonial marriages and divorces with her.  

The claims file includes correspondence, dated in November 2011, from attorney R.H.  He stated that the Veteran " was not 'married' to [L.C.] in 2007."  He further stated:

The [sic] were cohabitating, not married.  As there was never an Order of a Family Court finding there was a valid 'Common Law Marriage', there was no such marriage.  Conditions of a relationship is evidence argued before a Court in an action to prove a Common Law Marriage existed.  But without a Court Order, there is no Common Law Marriage.  Further, the fact South Carolina issued a License to [the Veteran and J.] to marry trumpts [sic] any claim of a 'Common Law Marriage.'

The Board finds that the opinion of R.H. has little if any probative value.  First, R.H. does not report the factual basis for his opinion.  His correspondence does not reflect that he was aware that the Veteran had previously claimed L.C. as his wife for numerous years and had accepted financial compensation based on their marriage.  From 1998 through 2005, the VA notified the Veteran, in writing, on approximately 10 occasions that he was being paid additional compensation for his spouse, and the Veteran accepted such compensation for being married to L.C.  In addition, he referred to L.C. as his spouse in documents to VA.  Second, R.H.'s correspondence stated that without a Family Court order, there can be no valid marriage.  R.H. provides no legal basis for such a statement.  The Board finds that the statement is not persuasive as it is contradictory to an essential element of a common law marriage.  Common law marriages, in states in which they are recognized, are marriages which are valid without the need for state documentation.  Third, R.H. stated that the marriage license "trumps" any claim of a common law marriage.  A review of South Carolina law reveals no such presumption, and R.H. has not provided any legal precedent for such.  By its very nature of being a common law marriage, there would be no documentation in the State system when the Veteran filed to marry J.  Thus, the state would be unaware, when the Veteran filed his application to marry, that he was in fact already married to L.C.  Moreover, the Veteran failed to mention such a marriage on the application.  The Board has found no legal precedent that common law marriages are automatically terminated when one spouse participates in a subsequent marriage ceremony to someone not his spouse.  To the contrary, the Board finds, as discussed in further detail below, that the Veteran's purported marriage to J. is void.

The claims file includes an August 2011 statement from L.C.  She stated:

Let it be known that at the time of the agreement during the field examiners visit neither of us understood that we would have to seek a legal divorce to resolve this matter concerning the common law marriage.  I did reside with him and I was appointed his fiduciary and I took care of him and he supported me and our children.  However let it be known no sexual relations occurred during this time.  [The Veteran] slept down stairs and I slept up stairs.  He is the father of my children and I help him then and I am trying to help him now so that he may move on with his life.  I have moved on as it has been explained to you all before.  He is married to [J.] and lives in [B.], South Carolina.  I am aware of this my sister even attended the weeding [sic] and both of our sons were in the weeding [sic].  We both have moved on with life. . . 

While L.C. now contends that she was not married to the Veteran in 2004 during the field examination, or subsequent to the 1997 divorce, the Board finds otherwise.  L.C.'s current statements do not negate her past actions, and that of the Veteran, at the time of their common law marriage.  The Board finds it persuasive that L.C. acted as the Veteran's spouse (i.e. lived with him, took care of his needs, had the same last name as him, was reportedly the beneficiary of his insurance policy and his will, attended his VA mental health appointments and was noted to be his wife, gave him his medications (See November and December 2002 VA clinical records and December 1998 L.M.C. clinical record) and understood that she was accepted as his spouse by VA.)  The Board finds it notable that beginning in 2000, L.C. was the Veteran's fiduciary for VA purposes.  Thus, she was in receipt of VA correspondence and was responsible for the Veteran's compensation benefits.  The January 2003, September 2004 and March 2005 VA correspondence, which was sent to L.C., addressed her as the spouse or wife of the Veteran.  In addition, it notified her that the Veteran was getting additional compensation for having a spouse.  At no time, while in receipt of these payments as a fiduciary, did L.C. inform VA that she was not the spouse of the Veteran.  The July 2004 field examination report reflects that L.C. "appears to be a caring wife".  L.C. was present at the field examination and the evidence does not reflect that she disputed that she was the Veteran's common law wife.  

The Veteran testified at the Board hearing that he was first married to L.C. in March 1984 and divorced in 1993.  He stated that they were remarried in January 1995 and divorced in 1997 to help his son get money for school.  He further testified that they "got back together" .  He testified that they did not "legally remarry" but lived together as friends. (See Board hearing transcript page 12.)  He further testified that he and L.C. were comfortable with the relationship without a license to marry.  He testified that she remained in his will and if anything happened to him, she still would be taken care.  He testified that he was aware that VA was paying benefits for L.C. without a marriage license and it was his understanding that the reason was because L.C. was his common law wife.   

The Board finds that the Veteran's testimony that he and L.C. did not "legally remarry" relates to the performance of a marriage ceremony, rather than the existence of a marriage by common law.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  South Carolina recognizes common law marriages, which may be proved by a preponderance of the evidence. 

A common-law marriage is formed when two parties contract to be married.  Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960).  An express contract is not necessary to form a common law marriage; the agreement may be inferred from the circumstances.  Id.; Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978).  Where the evidence reflects that the parties participated in "apparently matrimonial" cohabitation, and that while cohabiting the parties had a reputation in the community as being married, a rebuttable presumption arises that a common-law marriage was created.  Jeanes v. Jeanes, 255 S.C. 161, 166-67, 177 S.E.2d 537, 539-40 (1970).  There is a "a strong presumption in favor of marriage by cohabitation, apparently matrimonial, coupled with social acceptance over a long period of time." Barker v. Baker, 330 S.C. 361, 367, 499 S.E.2d 503, 506 (Ct. App. 1998).  Circumstantial evidence relied upon to prove a common-law marriage is the amount of time a couple has lived together and whether the couple publicly held themselves out as husband and wife.  Id.  "While the presumption of marriage from cohabitation and reputation is ordinarily a rebuttable presumption, the degree of proof to overcome it is generally very high, especially where the parties have cohabitated as husband and wife for a long time."  Owens v. Owens, 320 S.C. 543, 545, 466 S.E.2d 373, 375 (Ct. App. 1996). 

As a common law marriage is a legal marriage in South Carolina, where the Veteran and L.C. resided when their common law marriage was formed, and as they fulfilled the requirements of a common law marriage, as noted above, the Board finds that they are married.  

In order for the Veteran's relationship with J. to be recognized as a legal marriage by VA, he would have to have been widowed or divorced from L.C..  The evidence reflects that the L.C. is still alive and that she and the Veteran did not divorce; thus, he cannot be married to J.  The Board acknowledges the marriage license of the Veteran and J., the lay statements that the Veteran and J. had a ceremonial marriage, and statements that they hold themselves out as spouses.  Nevertheless, as the Veteran was not divorced or widowed from L.C., he is not legally married to J. for VA purposes.  A bigamous marriage is not recognized by either the federal government or the state of South Carolina.  See S.C. Code Ann § 20-1-80.  Even if the Veteran and J. were acting under a good-faith belief that they could marry, a bigamous second marriage is not valid as it would violate public policy. Johns v. Johns, 420 S.E.2d 856 (Ct. App. 1992).  A married person cannot enter into a valid marriage by participating in a marriage ceremony with a new person.  Day v. Day, 216 S.C. 334, 338, 58 S.E.2d 83, 85 (1950) ("A mere marriage ceremony between a man and a woman, where one of them has a living wife or husband, is not a marriage at all.  Such a marriage is absolutely void, and not merely voidable.").  

The Board also acknowledges the information provided in the claims file that common law marriages established after January 1, 1997 are not considered legal in Georgia.  However, as the Veteran was married in South Carolina, his marriage must be recognized in Georgia under Article IV, Section 1, of the United States Constitution.  The Board also notes that the evidence of record does not reflect that the Veteran and L.C. were, or have been, residents of Georgia during the majority of their marriage.  According to L.C., they lived together in South Carolina until August 2005, when they purchased a house together in Georgia.

The Board has considered the statement of L.C. that she and the Veteran did not have sexual relations during their common law marriage.  Such a situation does not negate a common law marriage.  A valid common law marriage does not require sexual relations, but rather that the parties understood that they agreed to be married, had the capacity to marry, and publicly represented themselves to be married.  The Board finds that the conditions have been met.  

According to the Veteran, he divorced L.C. in 1997, so that his son could obtain financial aid.  Thus, the Veteran and L.C. intended to live together as husband and wife, but merely did not want to acknowledge such for college financial aid purposes.  The evidence reflects that they wanted to be recognized as spouses, had the capacity to marry, cohabitated, and publically represented themselves to be married, to include at a VA field examination.  The Board acknowledges that a January 1999 SSA record, received by VA in August 1999, reflects that the Veteran had reported that he was residing with his ex-wife, L.C., for monetary reasons.  The Veteran listed L.C. as his "ex wife/common law wife."  Again, the Board finds that the Veteran's lack of a formal ceremonial marriage does not negate his common law marriage.  In addition, numerous other records reflect that the Veteran referred to L.C. as his spouse.  Moreover, in his November 2007 statement, the Veteran stated that L.C. had committed an infraction against their "marriage" in December 2006.  The approximately nine years of cohabitation from 1997 to 2006, the receipt of benefits as spouses, the written references to L.C. as a wife and spouse, the attendance of L.C. at medical appointments where she was referred to as a spouse, and L.C.'s statement that they purchased a house together and lived as a couple (See July 2008 statement) are all strong evidence of a marriage. 

The Board has also considered the statements of L.C. that at the time of the field examination, neither she, nor the Veteran, understood that they "would have to seek a legal divorce to resolve this matter."  (See August 2011 statement.)  Parties need not understand every nuance of marriage or divorce law, but must know that their actions will render them married as that word is commonly understood.  Callen v. Callen, 365 S.C. 618 (2005).  In the present case, the Board finds that the overwhelming evidence from 1997 through 2006 reflects that the Veteran and L.C. intended to be in a marital relationship, and to receive the benefits of such a union.  

The Board has also considered whether the Veteran's claimed marriage to J. is valid under a presumption that where the same person enters into a conflicting marriage, the second marriage is presumed valid.  Hallum v. Hallum, 74 S.C. 407, 411, 54 S.E. 613, 614 (1905).  The party who attacks the second marriage bears the burden of proof that the first marriage was not dissolved at the time of the second.  See Scheper v. Scheper, 125 S.C. 89, 104, 118 S.E. 178, 183 (1923).  In the present case, both the Veteran and L.C. have indicated that they did not obtain a divorce subsequent to their common law marriage; thus, the presumption of a valid second marriage is rebutted.  

The Board has also considered 38 C.F.R. § 3.52 which provides that an attempted marriage which is invalid by reason of legal impediment, will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a).  However, as the Veteran is still alive, it is not applicable. 

In sum, for approximately 10 years the Veteran held himself out as married to L.C., and obtained VA compensation benefits based on this assertion.  During this time, L.C. also held herself out as the spouse of the Veteran.  They now choose to assert that they are not married, were not married while the Veteran was in receipt of benefits for a spouse, or in the alternative, that a divorce is not needed to validly remarry someone else.  The Board notes that if it were to find that the Veteran did not have a common law marriage to L.C., he would have been in receipt of numerous years of financial compensation for which he was not entitled and for which he and L.C., as his fiduciary, readily accepted, despite numerous notes from VA regarding the need for the Veteran to notify VA if L.C. was no longer his spouse.  His acceptance of payments for a spouse, identified as L.C., his statement that he wished her to be considered his spouse, their cohabitation, and their other actions noted above, are evidence of their intention to be married to one another.  The Board finds that they are married under South Carolina law; their marriage is recognized by VA.  

To the extent that the Veteran's claim entails entitlement to a dependency allowance for J., the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but, due to the benefit being barred as a matter of law, its application is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an additional compensation dependents benefits allowance for J., as the spouse of the Veteran, is denied.


REMAND

Dependency allowance for L.C. from January 1, 2007, to the present

As noted by the parties in the September 2013 JMR, in light of the Board's determination that the Veteran may not receive a dependency allowance for J. because he is, in fact, still married to L.C., the VA must address whether the Veteran is entitled to VA dependency benefits for L.C. from the discontinuance of these benefits on January 1, 2007, to the present.  As noted above, it is uncontroverted that L.C. was removed as a dependent of the Veteran at his own request.  (See the December 2006 letter from the Veteran.)  As this matter has not been considered by the RO, it has not been developed for appellate consideration.  As such, pursuant to the Court Order dated in September 2013, the Board finds that this issue must be remanded to the RO for adjudication.

In view of the foregoing, the issue of entitlement to an additional compensation dependents benefits allowance for L.C., as the spouse of the Veteran, to include the propriety of discontinuance of dependents benefits for L.C. from January 1, 2007, is hereby remanded to the RO/AMC for the following action.

After undertaking any development action deemed warranted, adjudicate the issue of entitlement to an additional compensation dependents benefits allowance for L.C., as the spouse of the Veteran, to include the propriety of discontinuance of dependents benefits for L.C. from January 1, 2007.  Notice of the determination, and the Veteran's appellate rights, must be issued to the Veteran and his attorney.  If the benefit sought is not granted, and the Veteran submits a timely notice of disagreement with that determination, the matter should be returned to the Board only if a timely substantive appeal is received following issuance of a statement of the case on the matter.

The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


